Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 27, 2022 has been entered. 
	
This action is a Non-Final action on the merits in response to communications filed on 10/27/2022.
Claims 1, 9 and 20 have been amended. Claims 3, 7, 12, and13 have been cancelled. Claims 1, 3-6, 8-11 and 14-20 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered. 

Response to Arguments
Applicant’s arguments have been considered. 
In the remarks Applicant argues under Step 2A, Prong 1, “Accordingly, the Applicant respectfully submits that the claims do not encompass a mental process because a plurality of cameras and a worker interface are not a mental processes and cannot be performed on generic computer components.” (pg. 7)
	Examiner notes that under Step 2A, Prong 1 a determination is made whether the claims recite an abstract idea and does not consider the ‘additional elements’ (e.g. cameras, computer system) in this phase. Here, the claims encompass abstract concepts of Mental Processes involving observation and evaluation (e.g. identifying worker from a worker interface, tracking a location from video feed), and Certain Methods of Organizing Human Activity related to managing personal behavior (e.g. determining a set of activities performed by worker). Here, the limitations of classifying a video feed based on images of a worker, identifying worker based on  input, determining a set of activities for the location of the worker, adjusting probabilities of certainty, etc. involve analyzing data and can be performed in the human mind or with a pen or paper. Additionally, the claims are directed to Certain Methods of organizing activity related to managing personal behavior such as following rules or instruction for  work activities (e.g. determining work activity).  Thus, the claims recite abstract concepts.
	Further,  claims can recite a mental process even if the claims are performed on a computer (see October 2019:SME). Here, the claims recite a worker interface for receiving worker identification, which is data gathering activity and considered extra-solution activity under Step 2A Prong 2. 

Applicant argues, “Accordingly, the activities are activities associated with the location and are not instructions for the worker to perform the activity. Therefore, under step 2A prong 1, the amended independent claims are not directed to certain methods of organizing human activity.” (pgs. 7-8)
	Examiner respectfully disagrees. The claim recites provide a video feed of a at least one region of the retail environment to a machine learning classifier,…to classify a sequence of images of a worker into a probability of certainty of an activity being performed by the worker; …determine a set of activities for the location of the worker in the video feed;; adjusted the probability certainty of the activity based on whether the activity is in the set of activities for the location of the worker in the video feed… The limitations are related to managing personal behavior of people which reasonably could encompass following rules or instruction associated with work activities performed by a worker and ultimately used to determine labor productivity. As such the claims are related to Certain Methods of Organizing Human Activity.

Applicant argues, “Additionally, amended claim 3 recites, "a wearable device associated with the worker and including one or more accelerometers configured to record a motion data stream of the worker." Accordingly, the Applicant respectfully submits that claim 3 does not encompass a mental process because an accelerometer is not a mental process and cannot be performed on generic computer components.” (see pg. 8)
Examiner respectfully disagrees.  The wearable device is an additional element under Step 2A, Prong 2 configured to record a motion data stream which is data gathering activity and a processor for receiving the motion data stream from the wearable device (e.g. sending/receiving data). The Specification discloses a tracking device to be any device (general) carried by a worker that provides location and/or movement information including smart watch or fitness trackers (see ¶0021), which are computing devices used to collect data (e.g. acceleration or movement). Nothing in the Specification indicates that the wearable device is anything other than a generic computer component performing generic functionality of recording motion data and the system receiving the data from the wearable device which involves data gathering and sending/receiving data. Claim 3 further limits the abstract concepts. 
Further, as stated above claims can recite a mental process even if the claims are performed on a computer (see October 2019:SME). Here, the wearable devices are merely used to collect data regardless of the specific means to collect data (e.g. accelerator). 

Applicant argues, “ Accordingly, the Applicant respectfully submits that amended independent claim 1 integrates any alleged abstract idea into an implementation in conjunction with a particular machine or manufacture (the worker interface and cameras), that is integral to the claim.” (pg. 8)
 In response to Applicant’s argument that the worker interface is a particular machine or manufacture that is integral to the claim, nothing in the Specification indicates that the worker interface is anything other than a generic computer component performing generic functionality (See Spec ¶0061, general purpose computer). The  Specification further discloses that each camera may be a digital video camera positioned to capture a particular view of the retail location (see ¶00019). Nothing in the Specification associates a worker interface or a camera as a particular machine or manufacture. The worker interface and camera are merely a tool used to implement the claimed limitation, which does not integrate the exception into a practical application or provide significantly more(MPEP 2106.05(b)). Further, the MPEP indicates at 2106.05(b) merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24.

The judicial exceptions are not integrated into a practical application. The claims recite a computer system comprising a memory and a processor, a non-transitory CRM, a worker interface and a plurality of cameras. These are generic computer components performing generic computer functionality. For instance, the steps of a plurality of cameras located in in different regions configured to capture a video feeds are data gathering activity (extra-solution activity). The step of a worker configured to receive input is data gathering activity and tracking a location of the identified worker (extra-solution activity). The steps of a computer system configured to provide a video feed to a machine learning classifier to classify a sequence of images is considered complex math (e.g. analyzing data). Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor) and generally link to a technological environment. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
	
Applicant argues, The Office Action asserts that certain claim elements such as the plurality of cameras located in different regions are extra-solution activity. Applicant respectfully disagrees because the technical problem to be solved is how to provide effective measurements of labor utilization. 
	Examiner notes the asserted problem in the Specification of management of retail locations often lack information for evaluating workers and labor schedules (see ¶0003) is not a technically driven problem, but is a business problem. The claims appear to provide for an improved business process for determining labor utilization and work schedules, but does not arise to the level of an improvement in technology or a technical field.
	
Applicant argues under Step 2B, “The Applicant respectfully submits that the ordered combination of the claim elements provides an improvement to the operation of computer technology and activity tracking systems more specifically.” (pg.9)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite the additional elements a computer system  (e.g. memory and processor (general purpose computer, See ¶0061)), a plurality of cameras and a CRM for performing the claimed limitations. As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
	Further, there is no support in the Specification directed to an improvement in a technology (e.g. computer) or a technical field. The claimed invention is directed to an improvements in determining labor utilization by providing effective measurements of labor utilization (see ¶0003), and where the claims are considered an improved business process. 


Applicant argues, “ Accordingly, the cited paragraphs of Man describe refining a probability of the trade of the worker rather than “a probability certainty of the activity based on whether the activity is in the set of activities for the location of the worker in the video feed.” Therefore, Man does not remedy the admitted deficiencies of Mishra.” (pg. 11)
Examiner respectfully disagrees. Mishra discloses determining probabilities that the objects states of changes include or comprise respective actions or activities (see column 19, lines 56-61). Man discloses utilizing RNN to determine a plurality of trade probabilities  indicating the probabilities that  a particular worker is indeed performing the corresponding trade specific activities (see ¶0047). Man, further discloses refining trade probabilities (e.g. updating probabilities) (see ¶0054) taking into consideration trade specific activities and context probabilities (e.g. a background indicating a trade specific context) which may indicate a location of the worker. Both references look at the probabilities that a particular action or activities are being performed by a worker. Man goes a step further to actually refine or modify probabilities based on  a process of adding context probabilities (e.g. background images) to further determine the trade depicted by the user (see ¶0054). The modification of Mishra to include the refining process of Man adds value in that it provides an additional confirmation of the actions and the environment of where they are performed even if it illustrates a particular trade. 
Therefore, in combination Mishra and Man teach and suggest this limitation.

The remainder of Applicant’s arguments are moot in view of new grounds of rejection as necessitated by amendment.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-11 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
provide a video feed of at least one region of the retail environment to a machine learning classifier, the machine learning classifier trained on labeled videos, to classify a sequence of images of a worker into a probability certainty of an activity being performed by the worker; 
identify the worker at the worker interface based on input to the worker;
track a location of the identified worker from a first region including the worker interface to a second region including location of the worker in the video feed
determine a set of activities for the location of the worker in the video feed
adjust the probability certainty of the activity based on whether the activity is in the set of activities for the location of the worker in the video feed;
determine, based on the probability certainties generated by the machine learning classifier over a period, an activity schedule of the worker; and 
determine labor productivity statistics based on the activity schedule.

The limitations under its broadest reasonable interpretation covers Mental Processes related to evaluation of data but for the recitation of generic computer components (e.g. a processor and memory). For example, classifying images, determining an activity schedule based on probability certainties and determining labor productivity is based on analyzing/evaluating data.  Accordingly, the claim recites an abstract idea of Mental Processes. The claims also encompass Certain Methods of Organizing Human Activity related to managing personal behavior including following rules or instructions (e.g. determining labor productivity).
Independent Claims 9 and 20 substantially recite the subject matter of Claim 1 and include the abstract idea identified above. The dependent claims encompass the same abstract idea. For instance, Claim 3 is directed to tracking location and associating a data feed to a worker device, Claim 4 is directed to labeled videos corresponding to video feeds, Claim 5 is directed to selecting worker activities, Claim 6 is directed to selecting from restricted activities, and Claim 8 is directed to productivity statistics. Claims 16-19 are directed to productivity statistics. Claims 10, 11, 14 and 15 substantially recites the subject matter of Claims 3-6 and 8 and encompass the same abstract concepts. Claims 10 is directed to retrieving calendar data (e.g. data collection), Claims 3-4 are directed to the displaying invitation information and Claim 5 is identifying a service provider (e.g. evaluation). Thus, the dependent claims further limit the abstract concepts found in the independent claims.

The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a plurality of cameras, a computer system comprising a memory and a processor and a worker interface. Claim 9 recites the additional elements of a plurality of cameras and worker interface. Claim 20 recites the additional elements of a non-transitory computer readable medium, a processor a plurality of cameras and a worker interface. These are generic computer components performing generic computer functionality. 
For instance, the steps of a plurality of cameras located in different regions configured to capture a video feeds is merely indicating physical location of cameras without any active capturing of video feeds and where any active capturing is considered data gathering activity. The steps of a worker interface configured to receive input and identifying the worker at the worker interface based on input is data gathering and analyzing data. The step of tracking a location of the identified worker in the video feed involves data analysis. The steps of providing a video feed to a machine learning classifier to classify a sequence of images is considered complex math (e.g. analyzing data). The step of determining a set of activities for the location of the worker is data analysis. The steps of determining based on the probability certainties an activity schedule and determine labor productivity statistics involve data analysis/evaluation.   Claim 3 recites the additional elements of a wearable device for recording motion data stream (e.g. data gathering) and a processor for receiving location data (e.g. data gathering). Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor) and providing generally linking the use of the judicial exception to a particular technological environment (e.g. cameras, computer system). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As found in Step 2A, Prong 2, the additional elements The claims recite the additional elements a computer system  including a memory and processor (e.g. general purpose computer, See ¶0061), a plurality of cameras and a CRM for performing the claimed limitations. As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception as well as generally linking to a particular technological environment.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure Claims 1, 3-6, 8-11 and 14-20 are not patent eligible.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8, 9-11, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mishra (US 9,305,216) in view of Kovach et al. (EP 3454267) further in view of Man et al. (US 2020/0089942).
Claim 1:
Mishra discloses:
A system for monitoring workers in a retail environment, comprising: a plurality of cameras located in different regions of the retail environment and configured to capture a video feed of a respective region; (see at least Figure 1A and column 2, lines 55-56, imaging device (140); see also column 7, lines 30-35, department store)
a worker interface configured to receive identification from a worker and identify the worker; and (see at least Figure 1B, column 3, lines 12-17, worker using an interface to check in for their shift by punching a time card or making an entry to a computer through a user interface)
a computer system comprising a memory storing computer executable instructions and a processor configured to execute the instructions to: (see at least Figure 2 and associated text; see also column 13, lines 10-20, computer servers, databases and processors; column 3, lines 25-45, identifying workers and other objects in imaging data, thus indicating a location)
provide a video feed of at least one region of the retail environment to a machine learning classifier, the machine learning classifier trained on labeled videos, to classify a sequence of images of a worker into a probability certainty of an activity being performed by the worker;  (see also column 3, lines 40-50, actions of a worker are detected and classified using imaging data and where the objects or entities may be recognized by providing the imaging data to a first set of classifiers; see also column 3, lines 50-59, classifier trained to recognize motion or action probabilities of motion are determined)
identify the worker at the worker interface based on input to the worker interface; (see at least Figure 1B, column 3, lines 12-17, worker using an interface to check in for their shift by punching a time card or making an entry to a computer through a user interface, thus identifying the worker)
track a location of the identified worker from  a first region including the worker interface to a second region including a location of the worker in the video feed of the second region, [wherein tracking the location of the identified worker comprises re-identifying the worker in the video feed of the second region based on one or more of height, gender, age, gait, or uniform when the worker leaves the video feed of the first region.] (see at least column 2, lines 25-35, actions or activities are observed by one or more imaging devices and analyzing imaging data; see also column 3, lines 40-45, detecting object actions using imaging data and where the imaging data would show a location of an object (e.g. worker); see also column 24, lines 64-67 and column 25, lines 1-3, video footage used to detect activities and derive feedback based on the location and motion of one or more objects associated with such activities; see also Figure 5 and column 20, lines 9-20, determining a level of proficiency for the actor, e.g. worker, thus actor is known or identified )
determine, based on the probability certainties generated by the machine learning classifier over a period of time, an activity schedule of the worker, wherein determining the activity schedule of the worker comprises; and (see at least Figure 5 and associated text; see also column 19, lines 50-67-column 20, lines 1-15, activity steps, timing and order of steps are determined from the images which indicate an activity schedule of a worker (see Spec ¶0035), column 3, lines 50-59, classifier trained to recognize motion or action probabilities of motion are determined)
determine labor productivity statistics based on the activity schedule. (see at least column 5, lines 10-24, determine the efficiency in performing action)
While Mishra discloses the above limitations, Mishra does not explicitly disclose the following limitations; however, Kovach does disclose:
track a location of the identified worker from  a first region [including the worker interface] to a second region including a location of the worker in the video feed of the second region, wherein tracking the location of the identified worker comprises re-identifying the worker in the video feed of the second region based on one or more of height, gender, age, gait, or uniform when the worker leaves the video feed of the first region. determine a set of activities for the location of the worker in the video feed;  (see at least Figure 1C and associated text; see also ¶0020-¶0021, tracking workers across images from different cameras and monitoring movement of workers through the maintenance facility; see also ¶0021, identifying the same worker in multiple images within a threshold confidence level and identifying based on recognition techniques including height, weight, gait, etc.; see also ¶0064-¶0065; see also ¶0081, analyze movement of worker in a facility including exiting an area or moving around an object)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining and classification of user actions and probability determination of Mishra with the worker identification based on physical characteristics of Kovach to provide a means to track an individual, object or activity through a facility to facilitate analysis of the individual (see Abstract). 
While Mishra and Kovach discloses the above limitations, Mishra further discloses determining probabilities that the objects states of changes include or comprise respective actions or activities (see column 19, lines 56-61), Mishra does not explicitly disclose the following limitation; however, Man does disclose:
adjust the probability certainty of the activity based on whether the activity is in the set of activities for the location of the worker in the video feed; (see at least ¶0047, the probability that the worker is indeed performing the corresponding trade specific activities, thus indicating an activity of a set of activities; see also ¶0054, a refined probability is determined for a particular trade indicates a modified likelihood that a particular worker depicting in a plurality of images belongs to a particular trade; see also ¶0092-¶0097, trade recognition, where certain activities detected in the image provide context for whether a particular trade is highly likely)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining and classification of user actions and probability determination of Mishra and the worker identification based on physical characteristics of Kovach with the refined probability of Man to provide for a modified likelihood of a particular worker belonging to a particular trade (see ¶0092) and further management of large industrial sites including tracking persons present on the sites (see ¶0003).

Claim 5:
Mishra, Kovach and Man disclose claim 1. Mishra further discloses:
wherein the activities being performed by the worker is selected from a set of work activities for the retail environment that correspond to the labels of the labeled videos. (see at least Figures 1B-1C and associated text; see also column 3, lines 39-45, a set of possible activities; see also column 3, lines 55-67 – column 4, lines 1-6, set of actions identified)

Claim 6:
Mishra, Kovach and Man disclose claim 1. Mishra further discloses:
wherein the activities being performed by the worker are selected from a set of restricted activities for the retail environment that correspond to the labels of the labeled videos. (see at least column 24, lines 64-67, visual means are used to detect permissible or impermissible activities by humans; see also column 3, lines 40-50, actions of a worker are detected and classified using imaging data and where the objects or entities may be recognized by providing the imaging data to a first set of classifiers)

Claim 8:
Mishra, Kovach and Man disclose claim 1. Mishra further discloses:
 wherein the instructions to determine the labor productivity statistics based on the activity schedule comprise instructions to determine a density of employee activity in the at least one region, correlate the activity schedule with a task management plan to determine a labor efficiency, or determine a quality of the activity being performed.  (see at least column 13, lines 45-55, a fulfillment center may have multiple workers performing tasks being monitored; see also Figure 6B and associated text, column 21, lines 45-67, column 22, lines 1-15, determine whether the steps of the procedure were completed satisfactorily or in compliance; see also column 20, lines 3-10)

Claim 16:
Mishra, Kovach and Man disclose claim 9. Mishra further disclose:
further comprising generating a labor plan based on the labor productivity statistics. (see at least column 24, lines 38-46, determining a more efficient manner to effectuate the underlying goal or staff member may require remedial training; see also column 20, lines 10-25)

Claim 17:
While Mishra discloses claim 9 and further discloses determining the labor productivity statistics (see at least column 13, lines 45-55, a fulfillment center may have multiple workers performing tasks being monitored; see also Figure 6B and associated text, column 21, lines 45-67, column 22, lines 1-15), neither Mishra nor Kovach does not explicitly disclose the following limitation; however, Man does disclose:
wherein determining the labor productivity statistics based on the activity schedule comprises determining a density of employee activity in the region. (see at least ¶0026, number of workers present onsite during a time can be used to determine worker productivity; see also ¶0063; see also ¶0111)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining and classification of user actions and probability determination of Mishra and the worker identification based on physical characteristics of Kovach with the refined probability of Man to provide for a modified likelihood of a particular worker belonging to a particular trade (see ¶0092) and further management of large industrial sites including tracking persons present on the sites (see ¶0003).

Claim 18:
Mishra, Kovach and Man disclose claim 9. Mishra further discloses:
wherein determining the labor productivity statistics comprises correlating the activity schedule with a task management plan to determine a labor efficiency. (see at least column, 2 lines 46-54, determining level of efficiency or level of compliance during performance of actions; see also column 5, lines 10-22, determining efficiency based on actor performing the predefined steps; see also column 23, lines 31-43, level of compliance)

Claim 19:
Mishra, Kovach  and Man discloses claim 9. Mishra further discloses:
wherein determining the labor productivity statistics based on the activity schedule comprises determining a speed or quality of the activity being performed. (see at least column 22, lines 10-15m determine whether the actions completed are performed in compliance and meet quality requirements; see also column 23, lines 22-45, compliance)

Claims 9, 13, 10 and 11 for a method and Claim 20 for a CRM (see Figure 2 and associated text) substantially recites the subject matter of Claims 1, 2, 5 and 6 for a system (see Figure 2 and associated text) and are rejected based on the same rationale.


Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mishra (US 9,305,216) in view of Kovach et al. (EP3454267) further in view of Man et al. (US 2020/0089942) further in view of Roberts et al. (US 2018/0012170).
	
Claim 3:
While Mishra, Kovach and Man disclose claim 1, and Man further discloses a mobile device with an accelerometer (see ¶0062 and ¶0142), neither explicitly disclose a wearable device; however, Roberts does disclose:
further comprising a wearable device associated with the worker and including one or more accelerometers configured to record a motion data stream of the worker, wherein the processor is configured to execute the instructions to receive a location and the motion data stream of the worker from the wearable device. (see at least ¶0027, accelerometer; see also ¶0026, each mobile device may include multiple sensors such as for acceleration to measure contextual data)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining and classification of user actions probability determination of Mishra,  the worker identification based on physical characteristics of Kovach and the worker identification based on physical characteristics of Kovach and the refined probability of Man with the mobile device collecting acceleration data of Roberts to assist with determining the type of activity a user is engaged in (Abstract and ¶0001).

Claim 14 for a method substantially recites the subject matter of Claim 3 for a system (see Figure 2 and associated text) and are rejected based on the same rationale. 

Claim 4:
While Mishra, Kovach, Man and Roberts disclose claim 3, and Mishra further discloses wherein the labeled videos are also associated with a corresponding data feed of [a wearable device for the activity], (Figures 1a-1c and column 2 lines 30-32) and wherein the machine learning classifier is trained on a combination of the labeled videos [and the corresponding data feed of the wearable device for the labeled activity] (see column 3, lines 40-55, classifiers), neither Mishra, Kovach nor Man explicitly disclose the following limitations; however, Roberts does disclose:
wherein the labeled videos are also associated with a corresponding data feed of a wearable device for the activity, (see at least ¶0021, employee is associated with one or more sensor via a mobile computing device such as carrying a smart phone, wearing a mobile computing headset or a smart watch; see also ¶0026, contextual data captured; see also ¶0029)
[wherein the machine learning classifier is trained on a combination of the labeled videos] and the corresponding data feed of the wearable device for the labeled activity. (see at least ¶0021, employee is associated with one or more sensor via a mobile computing device such as carrying a smart phone, wearing a mobile computing headset or a smart watch; see also ¶0026, contextual data captured; see also ¶0029; see also ¶0034, machine learning can be used to relate lower-level contextual situations)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining and classification of user actions and probability determination of Mishra, the worker identification based on physical characteristics of Kovach and the refined probability of Man with the mobile device collecting acceleration data of Roberts to assist with determining the type of activity a user is engaged in (Abstract and ¶0001).
	Claim 15 for a method substantially recites the subject matter of Claim 4 for a system (see Figure 2 and associated text) and are rejected based on the same rationale. 

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Henry (US 7,551,092) discloses monitoring health care workers or other workers where sanitary hand washing is required to detect handwashing upon entry and exit of designated clean area.
Lee et al. (US 2013/0027561) discloses determining when abnormal condition occurs in a retail setting based on monitoring worker performance and customer interaction.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683